           Case 1:17-cv-00310-JDB Document 30 Filed 08/13/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
______________________________
                                   )
DAVID PULPHUS, et al.,             )
                                   )
                Plaintiffs,        )
                                   )     Civil Action No. 17-0310 (JDB)
                v.                 )
                                   )
STEPHEN T. AYERS, in his           )
official capacity                  )
as Architect of the Capitol,       )
                                   )
                Defendant.         )
______________________________)


                         VOLUNTARY STIPULATION OF DISMISSAL

        This case was brought under the First Amendment to the U.S. Constitution, challenging a

decision by Stephen T. Ayers, then-Architect of the Capitol, to remove a painting by Plaintiff

David Pulphus, called “Untitled #1”, submitted for display by Plaintiff Representative William

Lacy Clay, in the Congressional Art Competition. Mr. Pulphus’s painting was chosen as the

winner of a competition held in the First Congressional District of Missouri, as a part of the 2016

Congressional Art Competition.

        The Congressional Art Competition for 2016 Rules and Regulations for Congressional

Offices and 2016 Rules and Regulations for Students and Teachers contained suitability guidelines

that excluded from display certain types of artwork based upon the subject matter depicted,

including exhibits depicting subjects of contemporary political controversy. The guidelines do

not address artistic merit. Defendant Ayers’ decision did not include a critique or disparagement

of Plaintiff David Pulphus’s talent or merit as an artist. Defendant Ayers authorized the removal




90002 00069 ih13dd18zr
           Case 1:17-cv-00310-JDB Document 30 Filed 08/13/19 Page 2 of 2


of “Untitled #1” solely because he had concluded that it depicted a subject matter that was excluded

by the suitability guidelines for the Competition. Nothing in Defendant Ayers’s narrow decision

to remove the physical painting from the exhibition precludes Plaintiff Pulphus from noting on his

resume that his painting was selected for and included in the exhibition in the Cannon Tunnel.

        In light of the fact that the 2016 Competition ended, the parties now stipulate to dismiss

this action with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

with each side to bear its own costs and fees.



        Respectfully submitted this 13th day of August, 2019.


 PACIFICA LAW GROUP LLP                           JESSIE K. LIU, D.C. Bar #472845
                                                  United States Attorney for the District of Columbia

 s/ Kymberly K. Evanson                           DANIEL F. VAN HORN, D.C. Bar #924092
 Kymberly K. Evanson                              Chief, Civil Division
 Athan P. Papailiou
 1191 2nd Ave, Suite 2000                         s/ Marina Utgoff Braswell
 Seattle, WA 98101                                D.C. Bar #416587
 Phone: 206-245-1700                              Assistant United States Attorney
 kymberly.evanson@pacificalawgroup.com            Christopher C. Hair
 athan.papailiou@pacificalawgroup.com             Assistant U.S. Attorney
                                                  U.S. Attorney’s Office
 Counsel for Plaintiffs                           555 4th Street, N.W. – Civil Division
                                                  Washington, D.C. 20530
                                                  Telephone: 202-252-2561
                                                  Marina.Braswell@usdoj.gov
                                                  Christopher.Hair@usdoj.gov

                                                  Counsel for Defendant




                                                 2




90002 00069 ih13dd18zr
